443 F.2d 377
Gerald Glen BOYDEN, Defindant-Appellant,v.UNITED STATES of America, Plaintiff-Appellee.
No. 26805.
United States Court of Appeals, Ninth Circuit.
June 18, 1971.

Gerald Glen Boyden, in pro. per.
Robert L. Meyer, U.S. Atty., David R. Nissen, Chief, Criminal Division; John F. Walter, Asst. U.S. Atty., Los Angeles, Cal., for appellee.
Before CHAMBERS, BROWNING and ELY, Circuit Judges.
PER CURIAM:


1
The order dismissing Boyden's 28 U.S.C. 2255 petition is affirmed.


2
Much of his petition sought to relitigate issues decided against him in Boyden v. United States, 9 Cir., 363 F.2d 551, cert. den. 385 U.S. 978, 87 S.Ct. 521, 17 L.Ed.2d 440.


3
Additionally, he challenges the make-up of the grand jury which indicted him.  His allegations do not bring him within Whitus v. Georgia, 385 U.S. 545, 87 S.Ct. 643, 17 L.Ed.2d 599.


4
Other allegations in the petition were too conclusory to require consideration.